Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered April 19, 2002, convicting him of sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
With respect to the claim that the trial court erroneously admitted evidence of the defendant’s prior bad acts, the defendant either did not object to the alleged errors at trial and, consequently, did not preserve the claim for appellate review (see CPL 470.05 [2]), or opened the door to the alleged errors by interjecting the uncharged crimes during his direct examination (see People v Watts, 154 AD2d 723 [1989]; People v Gibbs, 286 AD2d 865 [2001]; People v Ayala, 165 AD2d 878 [1990]).
The defendant’s remaining contentions are either without merit or do not require reversal. Prudenti, P.J., Townes, Mastro and Rivera, JJ., concur.